             Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 1 of 51



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
ALLISON ULLO, individually and on
 behalf of others similarly situated,
                                                                                                   18 Civ. 11281 (PAE)
                                 Plaintiff,

           --against--

ABY ROSEN, GREGG POPKIN,
PATRICK HALL, DANE ASERMELY,
SEBASTIEN LEFAVRE, RFR HOLDING
LLC, GPH PARTNERS LLC, GPH
MANAGEMENT LLC, AND GP
SERVICES LLC,

                          Defendants.
-------------------------------------------------------X


                                                  AMENDED COMPLAINT


Nature of Case .......................................................................................................................... 2
Jurisdiction and Venue ............................................................................................................. 2
Plaintiff ..................................................................................................................................... 3
Summary of Defendants as “Employers” ................................................................................. 3
Defendant RFR Holding LLC .................................................................................................. 4
Defendant GPH Partners LLC .................................................................................................. 6
Defendant GPH Management LLC ........................................................................................ 10
Corporate Defendants’ Websites ............................................................................................ 13
The Lease of Gramercy Park Hotel ........................................................................................ 17
Rose Bar & Jade Bar............................................................................................................... 18
Plaintiff’s Employment at Gramercy Park Hotel.................................................................... 21
Individual Defendant Aby Rosen ........................................................................................... 25
Individual Defendant Patrick Hall .......................................................................................... 29
Individual Defendants Sebastien Lefavre and Dane Asermely .............................................. 31
Defendant GP Services LLC .................................................................................................. 36
Defendants’ Unlawful Acts Related to Forced Tip Sharing ................................................... 39
Class Action Allegations ........................................................................................................ 40
Plaintiff’s Claims Against Defendants ................................................................................... 42
Jury Demand ........................................................................................................................... 49
Endnotes to Amended Complaint ........................................................................................... 50



                                                                       1
           Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 2 of 51




       Plaintiff Allison Ullo (“Plaintiff”), individually and on behalf of other people similarly

situated, by and through her attorney, alleges the following upon her knowledge and belief, and

as against Defendants Aby Rosen, Patrick Hall, Dane Asermely, Sebastien Lefavre, RFR

Holding LLC, GPH Partners LLC, GPH Management LLC, and GP Services LLC.


                                       NATURE OF CASE

       1.      Plaintiff brings ten claims on behalf of herself, and other similarly situated

individuals for certain claims, for violations of:

               (1) Section 7434 of the Internal Revenue Code (“IRC”), 26 U.S.C. § 7434 (claim
               one);

               (2) Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201-19 (“FLSA”) (claims
               two, three and four), and

               (3) New York Labor Law §§ 190-99A and §§ 650-65 (“NYLL”), and the
               regulations promulgated by the New York Department of Labor, N.Y. Comp.
               Codes R. & Regs. tit. 12, § 146 (“Hospitality Wage Order”) (claims five, six,
               seven, eight, nine and ten).

       2.      Plaintiff seeks redress for damages, liquidated damages, statutory damages, pre-

judgment interest, post-judgment interest, attorneys’ fees and costs on behalf of herself and, on

certain claims specified below, those individual people who are similarly situated.


                                 JURISDICTION AND VENUE

       3.      The Court has subject matter jurisdiction over Plaintiff’s IRC and FLSA claims

(claims 1-4) pursuant to 28 U.S.C. § 1331 and 29 U.S.C. § 216(b) and supplemental jurisdiction

over Plaintiff’s NYLL and Hospitality Wage Order claims (claims 5-10) pursuant to 28 U.S.C. §

1367(a).

       4.      Venue is proper in this District under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this District,



                                                     2
         Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 3 of 51



Defendants maintain their corporate headquarters and offices within this district, Defendants

operate their business in this District, and Defendants employed Plaintiff in this District.


                                           PLAINTIFF

       5.      From November 9, 2009, until March 23, 2018, Plaintiff worked as a “Cocktail

Server” or waitress inside Gramercy Park Hotel at “Rose Bar” and “Jade Bar.”

       6.      Gramercy Park Hotel is an eighteen-story, 185-room hotel located at 2 Lexington,

New York, New York.

       7.      As an employee at Gramercy Park Hotel, Plaintiff handled and dispensed

alcoholic beverages, received payment for the alcoholic beverages, and handled containers that

had held alcoholic beverages.

       8.      As an employee at Gramercy Park Hotel, Plaintiff handled and dispensed food

and received payment for food consumed on the premises of the hotel including in Rose Bar and

Jade Bar.

       9.      Plaintiff is a covered employee within the meaning of the FLSA and the NYLL.


                    SUMMARY OF DEFENDANTS AS “EMPLOYERS”

       10.     Based on the allegations in this Complaint, RFR Holding LLC, GPH Partners

LLC, GPH Management LLC, and GP Services LLC constitute a single employer of Plaintiff

and all similarly situated employees under the FLSA and NYLL because of the (1) interrelation

of operations, (2) centralized control of labor relations; (3) common management; and (4)

common ownership and financial control. As a single employer, these corporate defendants had

and exercised, among other things, the power to hire and fire these employees, supervise and

control their work schedules as well as their conditions of employment, determine their rate and

method of payment including how tips were taken and distributed, and maintain their


                                                  3
         Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 4 of 51



employment records including hours of work, tips, and sales as well as information related to

Plaintiff and other employees’ federal and state tax forms.

       11.     Based on the allegations in this Complaint, Aby Rosen, Patrick Hall and the

general manager of Rose Bar and Jade Bar during the relevant time (i.e., Sebastien Lefavre from

May 2011 until the end of August 2015, and Dane Asermely from October 2015 until the present

time) were employers of Plaintiff and were (and continue to be) employers of other individual

people similarly situated because these individual defendants had, among other things, the power

to hire and fire them, supervise and control their work schedules as well as their conditions of

employment, determine their rate and method of payment including how tips were taken and

distributed, and maintain their employment records including hours of work, tips, and their sales.

And, in fact, these individual defendants exercised such power throughout the course of

Plaintiff’s employment.

       12.     In sum, these corporate entities and these individual defendants had the power to

control Plaintiff and other individual people similarly situated as employees given the economic

reality as alleged in this Complaint and, in fact, exercised such power.


                             DEFENDANT RFR HOLDING LLC

       13.     On September 20, 1996, Defendant RFR Holding LLC was established and

organized as a limited liability company under the laws of New York.

       14.     Defendant RFR Holding LLC has provided the following address to the New

York Secretary of State for process of service:

                       RFR HOLDING LLC
                       390 PARK AVENUE 3RD FL
                       NEW YORK, NEW YORK, 10022




                                                  4
         Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 5 of 51



        15.     RFR Holding LLC has registered the “RFR” mark with the U.S. Patent and

Trademark Office. RFR Holding LLC registered the RFR mark for standard characters without

claim to any particular font style, size, or color for use in the real estate industry.

        16.     RFR Holding LLC provided samples of the mark by submitting screenshots from

https://rfr.com/ showing the mark as used in connection with the services. (The website at

https://rfr.com/ is referred to as the “RFR website” in this Complaint.)

        17.     Defendant Aby Rosen signed and submitted the trademark application for RFR

Holding LLC with the title “President.”

        18.     The application for RFR Holding LLC to the U.S. Patent and Trademark Office

states that is a limited liability company legally organized under the laws of New York with an

address of 390 Park Avenue, 3rd Floor, New York, New York 10022.

        19.     In its registration for the trademark, RFR Holding LLC stated its first use in

commerce of the RFR mark as occurring in 1996, the year in which RFR Holding LLC was

established under the laws of New York.

        20.     The RFR website states: “At the end of 2010, RFR became sole proprietor and

owner/operator of the renowned, 185-room Gramercy Park Hotel in New York City.”1

        21.     On February 18, 2015, RFR Holding LLC answered a complaint filed in Supreme

Court in New York count (Index #162671/2014) that had alleged “GPH Partners LLC d/b/a

Gramercy Park Hotel is a New York limited liability company with its headquarters at 2

Lexington Avenue, New York, New York 10010” and “RFR is the sole proprietor and

owner/operator of the Hotel.” RFR Holding LLC did not deny these allegations, and thereby

admitted them as a matter of law.




                                                   5
            Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 6 of 51



       22.      On February 2, 2018, RFR Holding LLC doing business as Rose Bar submitted a

verified answer to a complaint in Supreme Court in New York County (Index #158296/2017)

after a person, Jennifer Trede, sued RFR Holding LLC for negligence related to an incident in

which she was severely injured on February 8, 2017, inside Rose Bar in Gramercy Park Hotel.

       23.      RFR Holding LLC has responded to Plaintiff’s discovery demands in the case

(Index #158296/2017) including submitting responses to document requests as well as naming

witnesses to the February 8, 2017, incident at Rose Bar that include another cocktail waitress

who worked with Plaintiff the night of the incident and Plaintiff, who RFR Holding LLC stated

was employed as a “hostess” at the bar and whose contact information they were in the process

of “researching.”


                            DEFENDANT GPH PARTNERS LLC

       24.      On April 13, 2004, Defendant GPH Partners LLC was established and organized

as a limited liability company under the laws of New York.

       25.      On October 28, 2008, GPH Partners LLC registered the stylized/design “GPH” as

a trademark for “Hotel services; restaurant services and bar services.”2

       26.      On September 14, 2015, GPH Partners LLC requested an amendment to correct

“to correct a good faith error made by the owner as its official corporate entity name is ‘GPH

Partners LLC’ rather than ‘GPH Partners, LLC’.” GPH Partners LLC listed its address as 390

Park Avenue, 3rd Floor New York, New York 10022 and proposed continuing to use the same

address.3

       27.      On October 17, 2014, Frank Mangieri signed the declaration submitted to the

USPTO by GPH Partners LLC as “Vice President” of the GPH Partners LLC.4




                                                 6
         Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 7 of 51



       28.     Frank Mangieri is registered with New York State Court United Court System,

which has listed his contact information as:

               FRANK JOHN MANGIERI
               RFR HOLDING LLC
               390 PARK AVE FL 3RD
               NEW YORK, NY 10022-4608
               United States
               (New York County)
               (212) 308-1000

       29.     The RFR website lists Frank Mangieri as RFR’s “Chief Legal Officer.”5

       30.     On November 10, 2015, the USPTO issued a certificate of registration for the

trademark to GPH Partners LLC, a New York Limited Liability Company located at 390 Park

Avenue, 3rd Floor, New York, NY 10002.6

       31.     One July 24, 2018, GPH Partners LLC submitted specimens of the registered

mark (i.e., the stylized GPH) that included screenshots of the GPH website. (The website at

http://www.gramercyparkhotel.com/ is referred to as the “GPH website” in this Complaint.)

       32.     The first specimen includes a screenshot with “Cocktail Parties” at the “candlelit

Rose Bar” allowing users to “book an event” and features a picture with the caption “Fashion

Week After Party Hosted by POM Wonderful in the Rose Bar.”7 The screenshot is of the

webpage at www.gramercyparkhotel.com/events/cocktail_parties.

       33.     Every webpage for the GPH website states at the bottom: Gramercy Park Hotel, 2

Lexington Avenue, New York, New York 10010, Copyright © GPH Partners LLC.

       34.     Gramercy Park Hotel’s twitter page frequently features pictures of Rose Bar and

Jade Bar.8

       35.     GPH Partners LLC has repeatedly responded and paid monetary penalties to New

York City’s Department of Building (“DOB”) for violations at 2 Lexington Avenue (i.e.,




                                               7
         Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 8 of 51



Gramercy Park Hotel) as well as made changes to the property and Gramercy Park Hotel in order

bring the property and building into compliance with local laws and regulations. GPH Partners

LLC has responded to the following violations filed by the DOB:

                       April 22, 2013
                       (Violation #35001769L)

                       May 13, 2014
                       (Violation # 35024483H)

                       January 23, 2017
                       (Violation #38252478R),

                       July 26, 2017
                       (Violation # 35276275Y), and

                       October 15, 2018
                       (Violation # 37013606H).

       36.     GPH Partners LLC has given the New York City’s Department of Building a

mailing address of 390 Park Avenue, Fl. 3, NY, NY 10022.

       37.     On October 21, 2016, GPH Partners LLC doing business as “Gramercy Park

Hotel” and “Rose Bar” submitted a verified answer to a complaint filed in Supreme Court in

New York County (Index # 155940/2016) that had been filed on July 14, 2016, seeking remedies

for damages caused after a doorman at Rose Bar allegedly threw a customer to the floor and

threatened to smash his hearing aid after it had fallen out of the customer’s ear.

       38.     Frank Mangieri verified the answer by GPH Partners LLC to the complaint.

       39.     On October 21, 2016, GPH Partners LLC made numerous discovery demands on

the plaintiff in the case (Index # 155940/2016) concerning the incident at Rose Bar.

       40.     On November 30, 2016, GPH Partners LLC doing business as “Gramercy Park

Hotel” and “Rose Bar” submitted a verified answer to an amended complaint in the case.




                                                 8
         Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 9 of 51



       41.      Frank Mangieri verified the answer by GPH Partners LLC to the amended

complaint.

       42.      GPH Partners LLC responded to discovery demands and attended compliance

conferences until a stipulation of dismissal between the parties was reached on October 11, 2017.

       43.      On October 25, 2018, Frank Mangieri verified an answer in a lawsuit filed in

Supreme Court in New York Count (Index #156028/2018) against GPH Investors LLC, GPH

Partners LLC and GPH Managements LLC, among other companies, related to the premises at

Gramercy Park Hotel.

       44.      Since 2005, GPH Partners LLC has repeatedly filed petitions against the Tax

Commission of the City of New York and the Commissioner of Finance of the City of New York

as a party with a pecuniary and interest in the property at 2 Lexington Avenue. GPH Partners

LLC filed such petitions in 2005, 2006, 2007, 2008, 2009, 2011, 2012,

       45.      The tax petitions in 2005 and 2006 were filed by Ian Schrager as a “Member of

Member” of GPH Partners LLC.

       46.      The tax petition in 2007 was signed by Ian Schrager as “Vice President” of GPH

Partners LLC.

       47.      The tax petitions in 2011, 2012, 2014, and 2015 were signed by Michael Fuchs as

a Member of GPH Partners LLC. These petitions stated that GPH Partners “was and still is a

limited liability company and the Net Lessee of certain real property” at 2 Lexington Avenue.

       48.      The RFR website states that Michael Fuchs is a “Co-Founder and Principal” of

RFR.9 Aby Rosen is the other “Co-Founder and Principal” listed on the RFR website.

       49.      On February 18, 2015, GPH Partners LLC answered a complaint filed in Supreme

Court in New York County (Index #162671/2014) that alleged “GPH Partners LLC d/b/a




                                               9
        Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 10 of 51



Gramercy Park Hotel is a New York limited liability company with its headquarters at 2

Lexington Avenue, New York, New York 10010” and “RFR is the sole proprietor and

owner/operator of the Hotel.” GPH Partners LLC did not deny, and thereby by admitted as a

matter of law, these allegations.


                          DEFENDANT GPH MANAGEMENT LLC

       50.      On or about April 18, 2005, Defendant GPH Management LLC was established

and organized as a limited liability company under the laws of New York.

       51.      On February 1, 2006, GPH Management LLC formed the Gramercy Park Hotel

401k Plan under federal law for its employees as a single employer.

       52.      The named administrator of the Gramercy Park Hotel 401k plan is Rosemarie

Russell-Cole.

       53.      Rosemarie Russell-Cole describes herself as having the job of “Complex Director

of Human Resources” for Gramercy Park Hotel on her Linkedin Page.

       54.      GPH Management LLC has filed multiple applications for H-1B Visas including

“Marketing and Sales Analyst (Hotel)” for employment at Gramercy Park Hotel.

       55.      Rosemarie Russell-Cole has submitted to the U.S. Department of Labor an

Application for Permanent Employment Certification (ETA Form 9089) on which Rosemarie

Russell-Cole stated the Employer’s name is “GPH MANAGEMENT LLC DBA GRAMERCY

PARK HOTEL” at 2 LEXINGTON AVE. Rosemarie Russell-Cole also stated that Gramercy

Park Hotel had 128 employees and that the year the business commenced was 2005 (the same

year that GPH Management LLC was organized under the laws of New York).10




                                               10
         Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 11 of 51



         56.   The allegation that the 128 employees working for GPH Management LLC

included all Cocktail Servers and bartenders, as well as other people working at Rose Bar and

Jade Bar, will likely have evidentiary support after a reasonable opportunity for discovery.

         57.   Rosemarie Russell-Cole filed the application under the title of “Human Resources

Manager” for GPH Management LLC.

         58.   On March 2, 2007, GPH Management LLC received a hotel liquor license

(license #1180254) from the New York State Liquor Authority (“NYSLA”) under Alcoholic

Beverage Control (“ABC”) Law § 3(14) (definition of “hotel”), § 64 (license to sell liquor at

retail for consumption on the premises) and §106 (provisions governing licensees to sell at retail

for consumption on the premises) for premises at 2 Lexington Avenue in New York, New York

10010.

         59.   The three principals named on the hotel liquor license (license #1180254) are Aby

Jacob Rosen, Michael Fuchs, and GPH Partners LLC.

         60.   The liquor license only allows GPH Management to operate under three trade

names: (1) “Gramercy Park Hotel,” (2) “Gramercy Park Hotel – Jade Bar,” and (3) “Gramercy

Park Hotel – Rose Bar.”

         61.   GPH Management LLC’s liquor license only allows employees of GPH

Management LLC to handle, dispense or receive payment for alcoholic beverages or otherwise

handle containers that have held alcoholic beverages.

         62.   Since March 2, 2007, GPH Management LLC has been the only entity that has

appeared before the New York State Liquor Authority on behalf of Gramercy Park Hotel.




                                                11
        Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 12 of 51



       63.    On April 4, 2018, GPH Management LLC appeared before the NYSLA (agenda

item #2018-00581) in response to the bars’ failure to display the liquor license on January 12,

2018, which has a maximum penalty of revocation plus bond claim.

       64.    On August 16, 2018, GPH Management LLC appeared before the NYSLA

(agenda item #2018-01611) in response to three violations on June 10, 2017, four violations on

February 22, 2018, one violation on March 24, 2018 (the date on which Plaintiff was arrested, as

explained below), and nine violations on March 29, 2018.

       65.    On November 29, 2018, Attorney Donald Bernstein and Peter Yeung, the General

Manager of Gramercy Park Hotel, appeared as representatives of “GPH Management LLC doing

business as Gramercy Park Hotel” before the Business Affairs and Street Activities Committee

of Manhattan Community Board Six (“CB6”) seeking approval for a method of operation change

allowing Rose Bar to have a DJ play music as well as live music (as it had been doing since 2006

when it opened but failed to obtain explicit approval for from CB6 or the NYSLA).

       66.    On December 12, 2018, CB6 passed the following resolution (bold in original):

       Resolution of No Objection for a Method of Operation Change for GPH
       Management LLC. doing business as Gramercy Park Hotel at 2 Lexington Avenue
       WHEREAS, Donald Bernstein, Attorney, and Peter Young [sic], Manager appeared
       before the Business Affairs and Street Activities Committee of Manhattan Community
       Board Six (CB6) on November 29, 2018, CB6 having jurisdiction of the premises in the
       license application process;

       WHEREAS, the Hotel is open 24 hours daily, and the bar is open until 4:00 AM daily;

       WHEREAS, no members of the community had any comments for or against;

       THEREFORE, BE IT RESOLVED that pursuant to the presentation made by the
       Representative at the meeting of the Business Affairs and Street Activities Committee
       held on November 29, 2018, and pursuant to all other considerations, CB6 has no
       objection to the application so long as the Applicant adheres to all the representations
       made by the Representative to the committee.

       BE IT FURTHER RESOLVED, if the SLA application, however, contains a different



                                              12
        Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 13 of 51



       method of operation than has been presented to CB6 as stated in this, including “Hours
       of Operation”, that differ in any way from those described above, then CB6 opposes the
       application and urges the SLA to deny the application based on such misrepresentation to
       Manhattan Community Board Six.

       67.     On July 26, 2017, GPH Management LLC responded and resolved a Department

of Building (“DOB”) violation for the property at 2 Lexington Avenue (Violation #35276275Y).

       68.     GPH Management LLC has applied for and received licenses to serve food at the

hotel including the first floor where the bars are located in the hotel (Food Service Establishment

License # 41363953 & # 41205305).

       69.     GPH Management LLC has applied for and received at least seven permits from

the Fire Department for the premises at 2 Lexington Avenue in New York, New York including

those permits under account #37332061, #37378585, #37332103, and #35042886.

       70.     GPH Management LLC has filed petitions in 2017 and 2018 against the Tax

Commission of the City of New York and the Commissioner of Finance of the City of New York

in Supreme Court in New York County at Index #252809/2017 and Index #253208/2018. These

petitions have stated that GPH Management “was and still is a limited liability company and the

Owner of certain real property in the Borough of Manhattan, City of New York, which real

property is” located at 2 Lexington Avenue.

       71.     Defendant Aby Rosen signed the tax petitions filed by GPH Management LLC in

2017 and 2018.


                         CORPORATE DEFENDANTS’ WEBSITES

       72.     The website at https://rfr.com/ is referred to as the “RFR website” in this

Complaint.

       73.     The website at http://www.gramercyparkhotel.com/ is referred to as the “GPH

website” in this Complaint.


                                                13
           Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 14 of 51



       74.      The website at http://thestoregph.com/ is referred to as the “GPH Store website”

in this Complaint.

       75.      The website at http://artgph.com/ is referred to at the “GPH Art website” in this

Complaint.

       76.      The same server at 70.32.80.96 hosts (1) the RFR website, (2) the GPH Store

website, and (3) the GPH Art website.

       77.      When 70.32.80.96 is entered as a web address, it brings the user to the RFR

website.

       78.      The RFR website states: “RFR Holding LLC is a Manhattan based, privately

controlled real estate investment, development and management company founded in 1991 [sic]

by Aby Rosen and Michael Fuchs.”11

       79.      The RFR website states Defendant Aby Rosen is “Co-Founder and Principal.”

Michael Fuchs is also named as “Co-Founder and Principal.”12

       80.      The RFR website refers to Defendant Aby Rosen as “RFR President.”13

       81.      The RFR website lists “Gramercy Park Hotel” as a property and asset.14

       82.      The RFR website states: “At the end of 2010, RFR became sole proprietor and

owner/operator of the renowned, 185-room Gramercy Park Hotel in New York City.”15

       83.      The RFR website lists “Gramercy Park Hotel” as an “acquisition milestone” that

occurred in 2006.16

       84.      The RFR website describes Gramercy Park Hotel as including: “Extraordinary

features, dining and location define this exceptional hotel. Guests receive access to the exclusive

Gramercy Park, enjoy Julian Schnabel designed furniture and museum quality artwork

throughout as well as a wide array of top-notch amenities. The Maialino Restaurant and




                                                14
        Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 15 of 51



Gramercy Park Roof Terrace by award-winning restaurateur Danny Meyer, the Rose Bar and the

Jade Bar offer the highest quality food and drink.”17

       85.      The RFR website provides the following “Building Information” for Gramercy

Park Hotel:18

                              Constructed               1924-1925
                              Architect                 Robert T. Lyons
                              Guest Rooms               185
                              Renovated                 2010
                              Amenities                 Rose Bar
                                                        Jade Bar
                                                        Gramercy Park Terrace
                                                        Maialino Restaurant
                                                        Fitness Center
                                                        Key to Gramercy Park

       86.      The RFR website states that “Property Information” about Gramercy Park Hotel

may be received from Ben Davidson and lists the phone number “212 308 1000.”19

       87.      The RFR website states that Ben Davidson is part of the “Executive Team” of

RFR who handles “Hotel Asset Management.”20

       88.      Ben Davidson has stated his employer is “RFR Holding” on his registration and

report form for political donations submitted to the Federal Election Commission in 2016.

       89.      The RFR website states “Contact Us” at:

                              New York
                              390 Park Avenue
                              New York NY 10022
                              212 308 100021

       90.      The RFR website states: “Visit gramercyparkhotel.com.”22

       91.      The GPH website provides the history of the hotel beginning in 1925 and states:

“For 8 decades, the New York Hotel remained much the same until art collector and real estate

developer Aby Rosen took it over.”23




                                                15
        Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 16 of 51



       92.       The GPH website states: “Reservations for the Rose Bar are available when made

in advance.”24

       93.       The GPH website states:

                 Serving as both a hotspot for the city’s most fashionable, talked about events and
                 a low-key escape for A-listers looking for a quiet cocktail, Manhattan’s most
                 prominent tastemakers flock to the exclusive Rose Bar. It is home to Fashion
                 Week after-parties, private film screenings, press events and on any given night,
                 Rose Bar’s live music programming and world-renowned DJs spinning their
                 custom playlists.

                 In addition, the lounge’s intimate music showcases, known as the Rose Bar
                 Sessions, offer guests exclusive performances from artists like Axl Rose, Dave
                 Navarro, Rufus Wainwright, Elle King, Lucius and BØRNS.

                 This grand space with soaring ceilings is like none other in the city. It features
                 custom furniture from Oscar-nominated director Julian Schnabel and a rotating
                 display of bold artwork from 20th century masters like

                 Andy Warhol, Jean-Michel Basquiat, Keith Haring, Richard Prince and Damien
                 Hirst. But the space also maintains a sense of intimacy and warmth from its solid
                 walnut bar, a 25-foot-long tufted banquette of silk velvet, a hand-carved limestone
                 fireplace and Douglas fir columns. Limited reservations are accepted until 9pm.
                 After this time entry is by invitation only.

                 In the small alcove just off the Rose Bar, the chic Jade Bar provides a welcoming
                 space all its own. With views of residential Lexington Avenue, velvet-upholstered
                 seating areas, verdant walls and, like the adjacent Rose Bar, stunning works of
                 modern art, the Jade Bar offers a calming, intimate space serving exotic cocktails,
                 classic aperitifs and bar bites.25

       94.       The GPH Store website sells items branded with “Gramercy Park Hotel” or with a

stylized “GPH” and states at the bottom of the webpage: Copyright © 2019 RFR Holding LLC 2

Lexington Avenue, New York NY 10010 | Reservations 212 920 3300 | Telephone 212 920 3300

| gramercyparkhotel.com

       95.       The GPH Store website links users to “The Art GPH” at http://artgph.com/.

       96.       The GPH Art website contains thumbnail pictures of the art inside Gramercy Park

Hotel and states at the bottom of the webpage: Copyright © 2019 RFR Holding LLC 2



                                                 16
        Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 17 of 51



Lexington Avenue, New York NY 10010 | Reservations 212 920 3300 | Telephone 212 920 3300

| gramercyparkhotel.com

       97.     GP Services LLC does not own a website, domain name, or email.


                       THE LEASE OF GRAMERCY PARK HOTEL

       98.     Gramercy Park Hotel is owned by the Lillian Goldman 2002 L.L.C., a limited

liability company established and organized under the laws of New York, and the Co-Executors

of the Estate of Sol Goldman doing business as Empire Associates Realty Co. (who are

collectively referred to as “Landlord” in this Complaint).

       99.     On August 5, 2003, the Landlord entered into a lease of Gramercy Park Hotel

with GPH Investors LLC, a Delaware limited liability company. The lease permitted GPH

Investors LLC to assign the lease to another party.

       100.    In the lease, GPH Investors LLC listed its address as c/o RFR Holding LLC, 400

Park Avenue, New York, New York.

       101.    On April 23, 2004, the Landlord amended the lease with GPH Investors LLC.

       102.    On the same day, April 23, 2004, GPH Investors LLC assigned the lease to

Defendant GPH Partners LLC, a New York limited liability company having an address of c/o

RFR Holding LLC, 400 Park Avenue, New York, New York.

       103.    The term of the lease assigned by GPH Investors to GPH Partners LLC

commenced on August 5, 2003, and expires on September 30, 2078.

       104.    GPH Investors LLC executed the amended lease with the signatures of Defendant

Aby Rosen and non-party Ian Schrager.

       105.    GPH Investors LLC executed the assignment as assignor with the signatures of

Defendant Aby Rosen and non-party Ian Schrager.



                                                17
        Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 18 of 51



       106.    GPH Partners LLC executed the assignment as assignee with the signatures of

Defendant Aby Rosen and non-party Ian Schrager.

       107.    On October 26, 2006, the Landlord and GPH Partners, a New York limited

liability company having an address of having an address of c/o RFR Holding LLC, 390 Park

Avenue, New York, New York, executed a Second Amended Agreement of Lease (Hotel Lease)

for Gramercy Park Hotel at 2 Lexington Avenue, New York, New York to expire on September

30, 2078. GPH Partners LLC executed the lease with the signatures of Defendant Aby Rosen and

non-party Ian Schrager.

       108.    On December 28, 2006, GPH Partners LLC executed an agreement with the

Union Labor Life Insurance Company, a Maryland corporation, entitled “First Consolidated,

Amended and Restated Promissory Note” in the principal amount of $140,000,000.

       109.    On or about December 16, 2010, Ian Schrager sold his interests in entities owning

the lease of the Gramercy Park Hotel to Aby Rosen and Michael Fuchs.


                                   ROSE BAR & JADE BAR

       110.    Gramercy Park has two bars known as “Jade Bar” and “Rose Bar” that are

adjacent to each other.

       111.    GPH Managements LLC owns the license to sell alcohol at 2 Lexington Avenue.

The license allows GPH Management LLC to operate under three trade names: (1) “Gramercy

Park Hotel,” (2) “Gramercy Park Hotel – Jade Bar,” and (3) “Gramercy Park Hotel – Rose Bar.”

       112.    Hotel security is responsible for the security at the bars and throughout the hotel.

       113.    The hotel cleaning staff is responsible for maintaining the rooms where the bars

are located in the morning when hotel guests have access to the closed bars, which frequently

have newspapers for the hotel guests to read in the rooms.



                                                18
        Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 19 of 51



       114.    Customers of the bars use the four bathrooms located in the hotel’s lobby.

       115.    The bathrooms are monitored and cleaned by hotel staff.

       116.    Reservations for Rose Bar may be made through the hotel.

       117.    Gramercy Park Hotel promotes access to Rose Bar and Jade Bar as an amenity of

staying as guest at the hotel.

       118.    Gramercy Park Hotel staff in the hotel’s kitchen prepares the food for the bars.

The bars and the hotel use the same kitchen through the night.

       119.    Hotel guests may purchase their food and alcoholic drinks by charging the cost to

their room.

                                       Bartenders’ Shifts

       120.    Jade Bar has one bartender working at all times. Jade Bar opens at 12 p.m. and

remains open until close or approximately 4 a.m.

       121.    A barback begins working at Jade Bar beginning at 7 p.m. and continues to work

until close or approximately 4 a.m.

       122.    Rose Bar opens at 6 p.m. with one bartender and one barback. A second bartender

begins working at 10 p.m. The two bartenders and one barback work until close or

approximately 4 a.m.

       123.    The barbacks at Rose Bar and Jade Bar wait on customers, take orders from

customers, prepare and serve alcoholic drinks including cocktails. The barbacks are also

responsible for collecting and cleaning glasses as well as taking out the trash from behind the

bar. The barbacks work in the bar area, in front of and around customers, and are constantly

interacting with customers.

       124.    Defendants do not require the bartenders at Rose Bar and Jade Bar to tip share.




                                               19
        Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 20 of 51



       125.    Defendants only require Cocktail Servers to tip share.

                                            Waitresses’ Shift

       126.    On or around 4 p.m., one waitress’s shift begins.

       127.    All waitresses are required to get dressed for work in a dress uniform as well as

preparing her hair and make-up, which takes at least 20 minutes. This shift ends at 9 p.m. (“Shift

1”).

       128.    The managers of the bar frequently remind the Cocktail Servers in person or in

emails to take the time to “look beautiful.” For example, on April 26, 2015, Luke Blanch emailed

Plaintiff and other waitresses: “Uniforms should be proper, everyone should display their most

effortless smiles & girls on the floor should be beautifully made up.” The former creative

director of Rose Bar who started working at the bars on its opening day in the autumn of 2006

frequently stated that the “key” to Rose Bar was “great p**sy” and frequently emphasized the

way the Cocktail Servers looked when serving customers in Rose Bar and Jade Bar.

       129.    The hourly rate paid by Defendants to Plaintiff getting ready for work (including

the donning of the uniform and putting on make-up) was below minimum wage because

Defendants applied a “tip credit” to it even though it was non-tipped work.

       130.    After getting dressed and prepared, the waitress on Shift 1 is primarily required to

perform non-tipped duties related to setting up Rose Bar including but not limited to cleaning

tables, cleaning the room, changing the receipt roll, collecting and cleaning all of the check

presenters, putting candles on tables after removing them out of boxing and individual packaging

and lighting them. When events were held in Rose Bar, Plaintiff and other Cocktail Servers were

also required to move furniture in Rose Bar including up and down the stairs from the second




                                                20
        Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 21 of 51



floor. The hourly rate paid by Defendants to Plaintiff doing this work was below minimum wage

because Defendants applied a “tip credit” to it even though it was non-tipped work.

        131.    At 6 p.m., a second waitress begins working in Rose Bar. This shift ends at 4 a.m.

(“Shift 2”).

        132.    At 9 p.m., a third waitress begins working in Rose Bar. This shift ends at 4 p.m.

(“Shift 3”).

        133.    From 10 p.m. until 1 a.m., a waitress is required to work a “swing shift.”

        134.    After the close of the shift, the waitresses are required to perform non-tipped

duties including handling all paperwork including calculating the sales for the night. This non-

tipped work takes approximately 30 minutes and may take as much as an hour. The hourly rate

paid by Defendants to Plaintiff when doing this work was below minimum wage because

Defendants applied a “tip credit” to it even though it was non-tipped work.


               PLAINTIFF’S EMPLOYMENT AT GRAMERCY PARK HOTEL

        135.    On November 9, 2009, Plaintiff began working at Gramercy Park Hotel in “Rose

Bar.”

        136.    Plaintiff was hired after being interview by four employees of RFR in a second

floor meeting room in Gramercy Park Hotel.

        137.    Nine years later, Plaintiff was told she was being “taken off the schedule” by

Defendant Patrick Hall after she was arrested along with Francisco Torres in Rose Bar on March

24, 2018. Defendant Patrick Hall stated that Plaintiff could come back on the schedule to work

once the case was resolved.




                                                 21
        Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 22 of 51



       138.    Plaintiff elected not to return to Gramercy Park Hotel but instead focus on

establishing her public relations company, a goal she had set for herself the previous year and

had been working on as a side project.

       139.    Upon reviewing the evidence in the case, the prosecutor elected not to seek an

indictment of Plaintiff and otherwise consented to having the state court dismiss all felony

charges against Plaintiff. In addition, the prosecutor subsequently moved for the state court to

enter an adjournment in contemplation of dismissal (“ACD”). The case was sealed by the Court

and is subject to automatic dismissal under N.Y. Crim. Proc. Law § 170.55.

       140.    Francisco Torres has subsequently pleaded guilty to violating New York Penal

Law § 220.16 and New York Penal Law § 220.39.

       141.    Francisco Torres began coming to Rose Bar as a friend of Defendant Dane

Asermely when Dan Asermely started working as the general manager of Rose Bar and Jade Bar

in October 2005. Defendant Aby Rosen hired Dane Asermely after Sebastien Lefavre left as

general manager of Rose Bar and Jade Bar at the end of August 2005.

       142.    Francisco Torres primarily came to Rose Bar on Thursday, Friday and Saturday

nights and was allowed into Rose Bar, which is “reservations only” bar and has a doorman, as a

friend of Defendant Dane Asermely.

       143.    Defendant Dane Asermely frequently had Francisco Torres sit at his table in Rose

Bar in the center of the room and often instructed the staff to give him discounts on the bill.

Francisco Torres never paid for the alcohol but had his drinks put on the bill of people that

Francisco Torres had brought the bar as his “clients.”

       144.    Two months before the arrest, non-party R.B., a floor manager at Rose Bar and

Jade Bar, told Plaintiff that Francisco Torres had been selling drugs to customers, who were




                                                22
        Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 23 of 51



referred to as “clients.” R.B. asked Plaintiff to tell customers to go to Francisco Torres if they

ever inquired about buying drugs in the bar.

       145.    Prior to the arrest, Plaintiff did not know the name of Francisco Torres nor did

Francisco Torres know Plaintiff’s name. Plaintiff could only identify Francisco Torres as friends

with Defendant Dane Asermely.

       146.    From October 2015 until Plaintiff stopped working at Rose Bar, Defendant Dane

Asermely frequently went into single-person bathrooms in the hotel with multiple people

including customers of the bar and often seemed to be acting in a manner consistent with having

taken drugs.

       147.    On the night of the arrest, while Plaintiff and Francisco Torres were being

detained together, Francisco Torres told Plaintiff “I work with Dane” and explained, “I bring my

clients to Rose Bar.” Francisco Torres repeatedly expressed concern that he had been

embarrassed in front of his clients in Rose Bar who were still sitting with Defendant Dane

Asermely. Francisco Torres also repeatedly apologized to Plaintiff after having asked her name,

which he did not previously know prior to that moment.

       148.    According to the police on the night of Plaintiff’s arrest, Francisco Torres

repeatedly told the police that he “worked at Rose Bar.”

       149.    Plaintiff voluntarily waived her Miranda rights on the night of the arrest and

freely answered all questions posed to her by the police. After being interviewed, one police

officer left the room and told another in the doorway, “We got the wrong person.” Later that

night, a police officer apologized to Plaintiff stating, “I’m sorry this happened. You were just in

the wrong place at the wrong time.” The police explained that they had been investigating drug




                                                23
        Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 24 of 51



sales at Rose Bar for about 18 months, as they believed an employee was facilitating drug sales

through the bar.

       150.    After being arrested, Plaintiff hired a private investigator that met with hotel

security at Rose Bar that controlled the security cameras in the bars and talked with employees.

Based on his investigation, the private investigator concluded that Defendant Dane Asermely

was allowing Francisco Torres to sell drugs in Rose Bar because it helped him increased sales at

the bar, including high-priced bottle service required to sit at certain tables. Defendant Dane

Asermely was under pressure from Defendant Aby Rosen to maintain or increase sales during

this time period.

       151.    The former creative director of Rose Bar who began working there on opening

day in 2006, three years before Plaintiff was hired, has stated that he intentionally invited drug

dealers to Rose Bar because some customers want drugs at the bar and the presence of drug

dealers is “good for the room.”

       152.    The day after being released, when Plaintiff told Defendant Dane Asermely that

Francisco Torres told her and the police that he “worked with Dane” and “worked at Rose Bar,”

Defendant Dane Asermely responded to Plaintiff that “there’s no paper trail.” In addition, Dane

Asermely told Plaintiff that he would try to get Plaintiff a job at the “Boom Boom Room,” a

high-end cocktail bar at the Standard Hotel in New York City.

       153.    At their meeting at 11 Howard after the arrest, Patrick Hall stated the he would

consider having her work at the “The Blond” at 11 Howard, another hotel bar that is

owned/operated by Defendant RFR Holding LLC that Patrick Hall oversees.




                                               24
        Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 25 of 51



       154.    After the conservation with Patrick Hall, Dane Asermely contacted Plaintiff to tell

her that he had secured her a job at the Standard Hotel and wanted to know when Plaintiff could

start. Plaintiff never responded to his inquiry as she had decided to focus on her own company.

       155.    Plaintiff is aware that Defendants have attempted to attack her credibility about

the allegations related to her FLSA and NYLL claims by informing this Court about her arrest

but Plaintiff affirms the allegations in this Complaint. In addition, Plaintiff was never fired from

her job but was told by Defendant Patrick Hall that she was being removed from the schedule

until the case was resolved. Moreover, Plaintiff could have easily secured a job at a similar bar.

Plaintiff elected not to try to return to her job, or continue to work in the nightlife industry,

because her company was successfully operating and she enjoyed working in public relations

more than working as a Cocktail Server.


                          INDIVIDUAL DEFENDANT ABY ROSEN

       156.    Defendant Aby Rosen is an individual person possessing a 50% ownership

interest in Defendant RFR Holding LLC.

       157.    As co-founder, principal and President of RFR Holding LLC, and as the

allegations in this Complaint demonstrate, Defendant Aby Rosen has operational control over

and controls significant functions of RFR Holding LLC.

       158.    The allegation that Aby Rosen helped facilitate the initial formation of GPH

Partners LLC and GPH Management LLC will likely have evidentiary support after a reasonable

opportunity for discovery.

       159.    The allegation that Aby Rosen is the primary cause of the formation of GP

Services LLC will likely have evidentiary support after a reasonable opportunity for discovery.




                                                25
         Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 26 of 51



         160.   As the allegations in this Complaint demonstrate, Defendant Aby Rosen has

operational control over GPH Partners LLC, GPH Management LLC, and GP Services LLC as

well as the actual property of Gramercy Park Hotel including Rose Bar and Jade Bar.

         161.   Defendant Aby Rosen has the power and authority to fire and hire employees at

Rose Bar and Jade Bar, determine their rate and method of pay, determine their work schedules

and otherwise affect the quality of their employment.

         162.   Aby Rosen hired Defendant Dane Asermely and Defendant Sebastien Lefavre as

general manager of the bars.

         163.   Aby Rosen hired and subsequently fired Matthew Green as creative director of

Rose Bar.

         164.   Prior to hiring Matthew Green, Aby Rosen hired Damion Luaiye as creative

director, negotiated and determined Damion Luaiye’s salary, and later negotiated and agreed to

Damion Luaiye’s severance agreement.

         165.   The general managers of Rose Bar, including Defendant Dane Asermely and

Defendant Sebastien Lefavre, provided Aby Rosen monthly, quarterly and yearly reports on bar

sales.

         166.   Dane Asermely and Sebastien Lefavre frequently told the staff about whether Aby

Rosen was pleased or not pleased with the bars’ sales as well as Rose Bar and Jade Bar in

general or particular employees.

         167.   For example, on or around September 5, 2017, Defendant Dane Asermely and

non-party Matthew Green told Plaintiff that “Aby himself has been upset by the numbers in the

room and wants to see numbers closer to the blonde, so they are turning the room into more of a




                                               26
        Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 27 of 51



club...closer to what the Blond is like.” The Blond is the bar at 11 Howard; another hotel

controlled RFR Holding LLC.

       168.    Dane Asermely told Plaintiff that Aby Rosen wanted Rose Bar and Jade Bar to

have sales of $40,000 a night rather than $15,000 a night.

       169.    On September 5, 2017, Dane Asermely wrote to the staff: “There is a lot going on

this week and it is just as overwhelming for us as it probably is for you. Its really important we

all trust the process here and give it a shot. Aby will be in a lot over the next couple weeks.”

       170.    Aby Rosen frequently reviewed the status of the bars and made decisions such as

putting a disco ball in the middle of the room and removing the famed Rose Bar pool table to

increase the amount of tables that the waitress could serve during their shifts in order to increase

bar sales and bottle service.

       171.    The decision to remove the pool table was a significant one that could only be

made by a person who had control of Rose Bar and Jade Bar. The pool table was part of the

original design for Rose Bar in 2006 and created by Dutch designer Maarten Baas as part of his

Smoke series of burnt furniture. As the New York Times reported, “Taking pride of place

beneath one of Andy Warhol’s drag queen portraits in the Rose Bar at the swanky new Gramercy

Park Hotel in Manhattan is a very big pool table. The first thing you notice is the color of the felt

- a brazenly seductive bordello red - and then you realize that all of the wood has been burnt.”26

       172.    Moreover, beginning in September 2017, all meetings for Rose Bar were held

with managers from the Blond (the bar at 11 Howard hotel).

       173.    Aby Rosen also selected the art to hang in the bars, which was frequently through

companies owned/controlled by him or one of his best friends, Richard Sachs.




                                                 27
        Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 28 of 51



       174.    For example, on August 22, 2017, Defendant Dane Asermely wrote to the

employees at the bar, including Plaintiff, about an upcoming meeting stating “we will address the

programming direction now that everything is finalized. Everything from music, uniforms, steps

of service, events, the door and what our approach is to Late Night moving forward.” The email

further stated, “Aby has all eyes on Rose Bar right now, he’s putting a ton of money back into

this brand and it is our job to execute from a service perspective.” Around this time, Defendant

Dane Asermely told Plaintiff words to the effect that “Aby spent like $50K on all the new

uniforms and decided on the guy who selected them.”

       175.    Likewise, two years earlier, on February 10, 2015, Luke Blanch, a manager, wrote

to the staff of the bar, including Plaintiff, “Aby has confirmed that we will be revamping the art

in the Rose and Jade Bars at the Gramercy Park Hotel. Kindly note below which works will be

installed, loaned to us by the RBS Collection.” Richard B. Sachs is the principal of The RBS

Collection LLC and one of Aby Rosen’s best friends.

       176.    The bartenders frequently informed customers that the “bar was owned by Aby”

and stated that “Aby picked the art” or words to those effect when asked by customers about the

art in the bars. As alleged in this Complaint, the art is featured on http://artgph.com/, a website

hosted and controlled by RFR Holdings LLC.

       177.    Aby Rosen selected the designers and approved the dresses that the Cocktail

Servers were required to wear. For example, after Sophie Theallet designed the waitresses’ dress

in January 2012, Aby Rosen and his wife, Samantha Boardman hosted a dinner at Rose Bar in

her honor and her collaboration with Gramercy Park Hotel. Sophie Theallet told WWD,

“Samantha and Aby, they brought me along and asked me to design a new dress for the

[waitstaff at] Rose Bar.”




                                                28
        Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 29 of 51



       178.    Sophie Thellet suggested the color of the dresses to Aby Rosen based on the

bordello red of the pool table that had been in Rose Bar since its opening in 2006.

       179.    The Wall Street Journal reported, “When real estate entrepreneur Aby Rosen

wanted to restore his Gramercy Park Hotel to the forefront of New York’s trend-setting scene, he

invested in new paint and lighting, then turned to his wife, Samantha Boardman, for some

fashion advice. Which designer, he wondered, should create the wait staff’s uniforms?”

       180.    Aby Rosen was quoted by the Wall Street Journal as saying the waitresses “shed

their personality—which is in their own clothes—and put on a uniform that is the character of

the space” in reference to Rose Bar.

       181.    When Rose Bar came under investigation and scrutiny from the police and started

to receive numerous violations from the NYSLA (as alleged above in paragraph 64 of this

Complaint), the managers repeatedly told the Cocktail Servers that Aby Rosen was personally

handling the matter. For example, on February 25, 2018, Dane Asermely wrote to the staff:

“PLEASE continue to be vigilant behind the bar with cleanliness, Im sure DOH or SLA [State

Liquor Authority] will be coming soon. Aby is personally working on getting this issue resolved

for us(nypd), but in the interim please be cautious.” Three days earlier, on February 22, 2018,

GPH Management LLC had received four violations for Rose Bar and Jade Bar.


                       INDIVIDUAL DEFENDANT PATRICK HALL

       182.    Defendant Patrick Hall is vice-president of hotel operations for RFR Holding

LLC and oversaw day-to-day hotel operations at Gramercy Park Hotel.

       183.    Defendant Patrick Hall possessed and has exercised the power and authority to

fire and hire employees at Rose Bar, determine their rate and method of pay, determine their

work schedules and otherwise affect the quality of their employment.



                                                29
        Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 30 of 51



       184.      For example, after Plaintiff’s arrest, Patrick Hall asked Plaintiff to meet with him

and Rosemarie Russell-Cole in a conference room at 11 Howard (the hotel), a property

controlled by RFR Holding LLC. Patrick Hall informed Plaintiff that he was taking Plaintiff off

the schedule pending resolution of the criminal case. Patrick Hall also informed Plaintiff that he

would consider having her work at The Blond at 11 Howard (where they were meeting) until the

matter was resolved.

       185.      Patrick Hall negotiated and announced events held at Rose Bar at which Plaintiff

was employed. For example, in May 2015, Patrick Hall announced the “Rose Bar Sessions,” a

partnership between RCA Records and Gramercy Park Hotel.

       186.      Patrick Hall participated in meetings with the creative director about hiring and

later retaining Brian Newman to play a regular schedule on Tuesday and Thursday nights.

       187.      Patrick Hall regularly reviewed the monthly, quarterly and yearly financial

statements prepared by the general managers of the bar, Defendant Sebastien Lefavre and later

Defendant Dane Asermely.

       188.      Patrick Hall was responsible for executing the direction of the bar as determined

by Defendant Aby Rosen including the increased focus on serving tables with bottle service.

       189.      The allegation that Patrick Hall participated in the hiring or firing of the general

managers and creative directors of Rose Bar and Jade Bar, including non-party Matthew Green

and non-party Luke Blanch, will likely have evidentiary support after a reasonable opportunity

for discovery.

       190.      On January 17, 2017, Defendant Dane Asermely wrote to the staff: “I’m sure

some of you are already aware, however Daniel Entenberg is no longer employed here at

gramercy park hotel. Patrick Hall (Vice President of Hotel Operations for RFR) will be taking




                                                  30
        Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 31 of 51



his place until a new GM is hired. Patrick Hall is literally living in the hotel and will be on

property quite a bit over the next few weeks so lets make sure we are all on time and on point

throughout the shift, he will def pop in daily.”

       191.    Except for when Aby Rosen made a decision, Patrick Hall had final authority on

day-to-day matters in Rose Bar and Jade Bar. For example, when Patrick C., a bartender, had

issues with Matthew Green hosting events in the bar, he contacted Patrick Hall to discuss the

conflict. Other employees contact Patrick Hall when serious conflicts or decisions needed to be

resolved.

       192.    Defendants Dane Asermely and Sebastien Lefavre regularly informed the staff

about decisions made by Patrick Hall when instructing the staff and generally referred to him as

being from “corporate” or RFR.


INDIVIDUAL DEFENDANTS SEBASTIEN LEFAVRE AND DANE ASERMELY


       193.    From 2008 to May 2011, Sebastien Lefavre was general manager at Goldbar.

Goldbar is known for its golden skulls, 12 foot vaulted gold leaf ceilings and crystal chandeliers,

and creative cocktails.

       194.    While general manager of Goldbar, Sebastien Lefavre used and enforced a tip

polling system (i.e., a “house pool”) where all tipped employees contributed their tips to the pool

and were given a percentage based on their job and the number of hours they worked.

       195.    In May 2011, Sebastien Lefavre began working as general manager at Rose Bar

and Jade Bar. He continued to work as general manager until the end of August 2015 when

Sebastien Lefavre left to start his own bar called “et al.” with a former creative director of Rose

Bar and Jade Bar, Damion Luaiye.




                                                   31
        Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 32 of 51



       196.    As part owner and general manager of et al., Sebastien Lefavre has used and

continues to use a tip pooling system where all tipped employees contribute their tips to the

“house pool” and are given a percentage through a point system based on their job and the

number of hours they worked. This is industry standard and expected by his staff.

       197.    In fact, when Sebastien Lefavre first began working as general manager at Rose

Bar and Jade Bar, Sebastien Lefavre had tried to institute a policy of tip pooling where all tipped

employees pooled their tips and they were then distributed based on position and hours worked

on the ground that this was industry standard and had been done this way at Goldbar. The

bartenders strongly objected, however, when Sebastien Lefavre tried to change the policy so he

kept the policy described in this Complaint.

       198.    In October 2015, Defendant Dane Asermely became the general manager of Rose

Bar and Jade Bar and continued to be general manager during Plaintiff’s employment.

       199.    As general managers, Defendants Dane Asermely and Sebastien Lefavre

possessed and exercised the power and authority to fire and hire employees at Rose Bar and Jade

Bar, determine their rate and method of pay, determine their work schedules and job

responsibilities and otherwise affect the quality of their employment.

       200.    As general managers, Dane Asermely and Sebastien Lefavre interviewed and then

hired potential cocktail servers and hostesses including Elle Erdman, Chloe Hooton, and Leah

Distelhorst.

       201.    On a daily basis, Dane Asermely and Sebastien Lefavre instructed bartenders and

cocktail servers on all manner of work in the bars and approved the schedules of all employees

and either sent out the schedule or had a floor manager send out the schedule via email.




                                                32
        Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 33 of 51



       202.    For example, on August 13, 2017, Dane Asermely sent out an email stating,

“Next weeks schedule attached. Let us know of any additional swaps and/or conflicts to the

current schedule.”

       203.    Defendant      Dane     Asermely         used   an   email    account     ending    in

@gramercyparkhotel.com. Floor manager R.B. and creative director also used emails ending in

@gramercyparkhotel.com.

       204.    On a weekly if not more frequent basis, the general manager (Sebastien Lefavre

and later Dane Asermely) commonly talked about what “corporate wanted,” what “RFR wanted”

or what Patrick Hall or Aby Rosen had told them to do in the bar or otherwise approved.

       205.    At meetings held with the entire staff, Dane Asermely and Sebastien Lefavre

would discuss the financial numbers and then tell the staff whether “Aby” was pleased with the

bar sales and the staff’s conduct as well as well the general direction that Aby wanted to take the

bar (e.g., increasing table service or telling the Cocktail Servers to upsell to bottle service or the

bartenders to promote a certain type of liquor).

       206.    Defendants Dane Asermely and Sebastien Lefavre regularly produced financial

records of the Rose Bar and Jade Bar including monthly, quarterly and annual profit/loss

statements that included Plaintiff’s and other employees’ wages for Aby Rosen and Patrick Hall

to review.

       207.    On October 28, 2013, Defendant Sebastien Lefavre sent out the following email

directed to the Cocktail Servers including Plaintiff:

               To All,

               Just received the September pnl (monthly report) we did amazing liquor
               cost at 18% and great revenue so thanks to all of you for your hard work
               and keep this up!




                                                   33
        Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 34 of 51



              More importantly, NOBODY gets to decide how much to tip out. The
              numbers are clear

              Jade:

              7pct to busser
              20pct to bar

              Rose:

              15pct to busser when 1 on the floor
              20pct to bussers when 2 on the floor

              20pct to the bar.

              If I go through someone’s paperwork and I find out you stole from your
              co-workers you will be automatically suspended the week after.

              I find this so cheap and can’t see myself working with people who do that.
              I don’t care if you feel someone deserves it or doesn’t its just simply
              unacceptable...

              You have any questions feel free to ask myself or Briana.

              PS: if you worked Jade and then came into rose because we are short a girl
              you are still responsible for the Rose Bar’s percentages.

              Seb.


       208.   As exemplified in the email above, Sebastien Lefavre and Dane Asermely

received monthly pnl statements (i.e., profit and loss statements) referred to as the “monthly

report” by staff and the managers. The general manager also went through everyone’s paperwork

on a weekly basis.

       209.   On June 26, 2013, Sebastien Lefavre emailed the staff:

              To All,

              Accounting and corporate wants you guys to drop your cash sales at the
              end of the night. That means: 1) No looking at cash due anymore. 2) Due
              back will be done on the service charge amount only 3) If you have cash




                                              34
        Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 35 of 51



               sales you will have to drop with your report 4) You are allowed to keep
               you cash tips.

               Example: If you have $200 in cash sales and $300 in service charges your
               cash due would be. $-100. In the past you would have kept the $200 and
               have due backs on the $-100. Now, you will have to drop the $200 in cash
               SALES and have due backs on the $300 service charges.

               You are allowed to keep the tip made from the $200 cash sales but will
               still be responsible to tip out accordingly. You can come to me or briana if
               you have any questions.

               Thanks.

       210.    As reflected in the email, the decision was made by “corporate,” which was the

common way the staff referred to RFR.

       211.    Around July 1, 2013, Brianna Swann, a floor manager before R.B., wrote to the

cocktail servers and bartenders: “Attached is the schedule for the week ending 0707. Please

remember that we are closing out the new way this week!!!!”

       212.    The same day, Sebastien Lefavre replied to all: “The new way means: 1) Drop

cash sales. 2) Tip out on service charges number on top of report 3) Keep cash tips and tip out on

those as well. Thanks.”

       213.    As reflected in the emails quoted above, the new “corporate” policy was that

employees should not report their cash tips and simply “keep” them.

       214.    This policy is reflected on Plaintiff’s W-2 forms that Plaintiff received from

Rosemarie Russell-Cole, which only reflected tips from credit cards and failed to include any

cash tips that had been received and reported by the employees.

       215.    The policy of not including cash tips on employees’ W-2s lowered the payroll

taxes. That is, employers are required to pay a matching amount of social security and Medicare




                                               35
        Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 36 of 51



taxes for their employees’ and to pay State and Federal unemployment tax based on the

employees’ income.

       216.    By lowering the reported income through the intentional exclusion of cash tips,

the entity paying Plaintiff and the other employees lowered the amount that it had to match and

thereby harmed them.

       217.    As demonstrated by the emails quoted above, this was an intentional policy

instituted and enforced by “Accounting” and “corporate.”

       218.    The reporting entity for Plaintiff on her W-2 throughout her employment was “GP

Service LLC” even though GPH Management owned the liquor license and had only listed GPH

Partners LLC in its application and renewals.


                               DEFENDANT GP SERVICES LLC

       219.    On October 14, 2009, Defendant GP Services LLC was established and organized

as a limited liability company under the laws of Delaware.

       220.    Defendant GP Services LLC has not been authorized by the New York State

Department of State to do business in New York as required by New York Business Corporation

Law § 1301(a) (“A foreign corporation shall not do business in this state until it has been

authorized to do so as provided in this article. A foreign corporation may be authorized to do in

this state any business which may be done lawfully in this state by a domestic corporation, to the

extent that it is authorized to do such business in the jurisdiction of its incorporation, but no other

business.”).

       221.    GP Services LLC has not applied for and has not received a Food Service

Establishment general license from the Department of Health and Mental Hygiene (“DoHMH”).




                                                  36
        Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 37 of 51



       222.   All establishments in New York City that serve or distribute food must have a

Food Service Establishment license.

       223.   Hotels such as Gramercy Park Hotel must have a kitchen and full restaurant to be

eligible for a Hotel Liquor License issued by the NYSLA.

       224.   GPH Services LLC cannot lawfully sell or otherwise provide food because it does

not have a license as required under New York law.

       225.   Food is sold, served and consumed in the bars located inside the hotel (i.e., Rose

Bar and Jade Bar).

       226.   GP Services LLC has never applied for nor received permits from the Fire

Department to operate a business at 2 Lexington Avenue, New York, New York including the

bars in Gramercy Park Hotel.

       227.   To operate a bar inside Gramercy Park Hotel, GP Services LLC is required to

have an S-95 permit (Supervision of Fire Alarm Systems and other Related Systems) and a F-03

permit (Indoor Place of Assembly Safety Personnel) as well as an Open Flame Permit for the

candles used throughout the bars.27

       228.   Defendant GP Services LLC has never applied for a liquor license from the

NYSLA.

       229.   Defendant GP Services LLC has never been named on any application for a liquor

license submitted by GPH Management LLC or any entity associated with the building at 2

Lexington Avenue, New York, New York 10022.

       230.   GP Services LLC cannot lawfully engage in selling or serving liquor, beer and

wine because it does not have a liquor license as required by New York law.




                                              37
        Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 38 of 51



       231.    It is illegal for GP Services LLC to avail itself of GPH Management’s liquor

license, as Alcoholic Beverage Control Law § 111 provides that a liquor license “shall be

available only to the person therein specified, and only for the premises licensed.”

       232.    It is illegal to allow an entity or person not disclosed as a principal of the licensee

and then approved by the State Liquor Authority to use or avail themselves of the license.

       233.    Failure to have the transfer approved by the State Liquor Authority is also an

availing.

       234.    Availing is considered one of the most serious violations of the Alcoholic

Beverage Control Law, because it undermines the entire licensing process and constitutes a

danger to the public.

       235.    The State Liquor Authority Handbook for Retail Licensees states: “Your license

has been issued either to you individually, or as a principal in a partnership, corporation or

limited liability company. You may not allow anyone but the entity named on the license and the

principals disclosed to the SLA in the application to use the license without the SLA’s approval.

You cannot allow any person, other than the principals disclosed to the SLA, to exercise control

over or profit from the sale of alcoholic beverages in your licensed premises.”28

       236.    Defendant Aby Rosen is aware of the legal requirements for obtaining a liquor

license under New York state law as Aby Rosen has applied for and received nine such licenses

and, on several of these licenses, submitted renewals as required every two years.

       237.    Indeed, Aby Rosen has received the same type of liquor license that he obtained

for GPH Management LLC for Gramercy Park Hotel for the Paramount Hotel (license #

1152767) and 11 Howard (license # 1279933).




                                                 38
           Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 39 of 51



          238.   The allegation that GP Services is a shell corporation used by RFR Holding LLC

and Defendant Aby Rosen as a means to commit fraud and other wrongful acts including those

described in this Complaint that have been committed against Plaintiff and other employees will

likely have evidentiary support after a reasonable opportunity for discovery.


      DEFENDANTS’ UNLAWFUL ACTS RELATED TO FORCED TIP SHARING

          239.   Defendants did not require any bartender or barback to contribute tips to any

other person or to the “bar,” as stated Sebastien Lefavre’s email described above, whether it be

through tip sharing or tip pooling.

          240.   Defendants only required the Cocktail Servers to distribute their tips. Such tips

were required to be distributed to the bar and employees who primarily worked in the hotel

kitchen

          241.   The Cocktail Servers were required to distribute tips on the stated ground that the

Cocktail Servers “make too much money” and they “should not be greedy.” Management and the

bartenders made such comments repeatedly when the Cocktail Servers asked about the policy or

otherwise challenged it as outside of industry standard.

          242.   The Shift 1 Waitress was required to give 20% of her tips to the Jade Bar

bartender and 7% tip to employees who worked primarily in the hotel kitchen area and were

unlawfully categorized as “bussers” given the actual work performed.

          243.   The Shift 2, Shift 3 and swing-shift waitresses were required to give 20% of tips

to the Rose Bar bartenders as well as 15-25% to the bussers who primarily worked in the hotel

kitchen.




                                                 39
        Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 40 of 51



       244.    The employer-mandated tip sharing scheme imposed on Plaintiff and other

waitresses is not customary as is demonstrated by the fact that Goldbar and et al., two bars with

similar customers and similar type of staff, using a “house pool.”

       245.    The employer-mandated tip-sharing scheme imposed on Plaintiff and other

waitresses and the reasons given for it are not reasonable and therefore unlawful.

       246.    Defendants did not establish, maintain, and preserve records as required by law,

or did not make any such records available to Plaintiff or other participants in the mandated tip

sharing scheme. Such records were to include: (1) a daily log of the tips collected by each

employee on each shift, whether in cash or by credit card; (2) a list of occupations that the

employer deemed eligible to receive tips through tip sharing; (3) the shares of tips that each

occupation was scheduled to receive from tip sharing; and (4) the amount in tips that each

employee received from the tip share by date.

       247.    Defendants did not post in a conspicuous place notices about tip appropriations or

illegal deduction provisions as required by law.

       248.    Defendants did not list “GPH Management LLC” or any other “doing business

as” names on any notices as required under NYLL.

       249.    Defendants did not state the correct gross wages for any employee on any pay

statement as required by NYLL because Defendants did not include cash tips on any records

given to Plaintiff or the federal and state governments.


                              CLASS ACTION ALLEGATIONS

       250.    Plaintiff seeks relief in her individual capacity and as a representative of all others

who are similarly situated for certain causes of action alleged herein (i.e., causes of action one,

two, three, seven, eight and nine).



                                                   40
        Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 41 of 51



       251.    Pursuant to Fed. R. Civ. P. 23(a) and (b)(2), (b)(3), and (c)(4), Plaintiff seeks

certification of all people who worked at Rose Bar and Jade Bar and were paid less than

minimum wage under federal or state law or who had GP Services LLC listed as their employer

on their pay statements and/or W2 for the six years prior to filing of this Complaint.

       252.    Excluded from this Class are Defendants, and any officer, directors, affiliates,

legal representatives, heirs, predecessors, successors, and assigns of Defendants.

       253.    The members of the Class are so numerous that the joinder of all members is

impractical. While the exact number of Class members is unknown to Plaintiff at this time,

Plaintiffs asserts on information and belief that the Class includes more than 50 people.

       254.    Commonality. Fed. R. Civ. P. 23(a)(2) and (b)(3). There are questions of law and

fact common to the Class, which predominate over any questions affecting only individual Class

members. These common questions of law and fact include, without limitation:

               a.     Whether RFR Holding LLC, GPH Partners LLC, GPH
               Management LLC, or GP Services LLC willfully filed fraudulent
               information return with respect to payments purported to be made to
               employees working at Rose Bar and Jade Bar in Gramercy Park Hotel.

               b.      Whether Defendants gave proper notice to the Class that they
               would be paid a reduced wage because Defendants intended to use their
               tips to satisfy their minimum wage obligations or otherwise inform the
               employees of the provisions of 29 U.S.C. § 203(m);

               c.       Whether Defendants unlawfully applied a tip credit under 29
               U.S.C. § 203(m) because federal law only permits tip pooling if a tip
               credit is taken;

               d.    Whether Defendants gave proper written notices as required by 12
               N.Y.C.R.R. § 146-2.2;

               e.     Whether Defendants failed to provide Plaintiff and other
               employees with written notice containing the name of the employees’
               employer and any “doing business as” names as required by NYLL
               §195(1); and




                                                41
         Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 42 of 51



                f.     Whether Defendants failed to provide Plaintiff and other
                employees with written notice containing the name of the employer and
                any “doing business as” names as required by NYLL §195(3);

        255.    All members of the proposed Classes are readily ascertainable.

        256.    Typicality. Fed. R. Civ. P. 23(a)(3). Plaintiff’s claims are typical of those of other

Class members because Plaintiff, like that of every other class member, was harmed by

Defendants unlawfully applied a tip credit to their wage as well as failure to comply with NYLL

§195(1) and NYLL §195(3).

        257.    Adequacy of Representation. Fed. R. Civ. P. 23(a)(4). Plaintiff will fairly and

adequately represent and protect the interests of the members of the Class. Plaintiff’s Counsel are

competent and experienced in litigating class actions and FLSA claims.

        258.    Superiority of Class Action. Fed. R. Civ. P. 23(b)(3). A class action is superior

to other available methods for the fair and efficient adjudication of this controversy since joinder

of all the members of the Class is impracticable. Furthermore, the adjudication of this

controversy through a class action will avoid the possibility of inconsistent and potentially

conflicting adjudication of the asserted claims. There will be no difficulty in the management of

this action as a class action.

        259.    Class certification is also appropriate under Fed. R. Civ. P. 23(a) and (b)(2),

because Defendants acted or has refused to act on grounds generally applicable to the class.

        260.    Pursuant to Fed. R. Civ. P. 23(c)(4), Plaintiff and the class seek certification of

particular claims and issues.


                      PLAINTIFF’S CLAIMS AGAINST DEFENDANTS

        261.    Based on the allegations in this Complaint, Plaintiff brings the following ten

claims against Defendants and seeks the remedies specified below.



                                                 42
        Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 43 of 51




                   AS AND FOR A FIRST CLAIMS AGAINST GP SERVICES LLC
              (by Plaintiff on her own behalf and on behalf of all employees similarly situated)

                                    Violation of 26 U.S.C. § 7434

       262.     Plaintiff repeats, reiterates, and realleges each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       263.     GP Services LLC willfully filed fraudulent information on Plaintiff’s W-2 forms

by intentionally excluding cash tips from employees’ income beginning in July 2013.

       264.     Plaintiff is entitled to actual damages sustained as a proximate result of the filing

of the fraudulent information return including any costs attributable to resolving deficiencies as a

result of such filing, the costs of the action, and reasonable attorneys’ fees as awarded in the

Court’s discretion.

               AS AND FOR A SECOND CLAIM AGAINST DEFENDANTS
        (by Plaintiff on her own behalf and on behalf of all employees similarly situated)

                                        Violation of 29 U.S.C. § 206

       265.     Plaintiff repeats, reiterates, and realleges each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       266.     Defendants did not give proper notice to employees that they would be paid a

reduced wage because Defendants intended to use their tips to satisfy their minimum wage

obligations (i.e., take a “tip credit”) or otherwise inform the employees of the provisions of 29

U.S.C. § 203(m).

       267.     Defendants unlawfully applied a tip credit to employees’ wages and violated the

federal minimum wage requirements of 29 U.S.C. § 206 until December 30, 2016, because the

actual pay was below federal minimum wage.




                                                 43
           Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 44 of 51



       268.      Defendants’ failure to give proper notice and the subsequent violations of the

federal minimum wage requirement were willful as the term is defined 29 U.S.C. § 255.

                       AS AND FOR A THIRD CLAIM AGAINST DEFENDANTS
           (by Plaintiff on her own behalf and on behalf of all employees similarly situated)

                                         Violation of 29 U.S.C. § 206

       269.      Plaintiff repeats, reiterates, and realleges each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       270.      29 U.S.C. § 203(m) only allows employers to apply a tip credit if they require tip

pooling.

       271.      Defendants mandated tip sharing from the Cocktail Servers at Rose Bar and Jade

Bar rather than tip pooling by all employees receiving tips.

       272.      Because Defendants did not mandate tip pooling, Defendants unlawfully applied a

tip credit to Plaintiff and employees similarly situation and thereby violated the federal minimum

wage requirements of 29 U.S.C. § 206 for three years prior to filing this Complaint until

December 30, 2016.

       273.      Defendants’ unlawful application of a tip credit and subsequent violations of the

federal minimum wage requirement were willful as the term is defined 29 U.S.C. § 255.

                     AS AND FOR A FOURTH CLAIM AGAINST DEFENDANTS
                                  (by Plaintiff on her own behalf)

                                     Violation of 29 U.S.C. § 206

       274.      Plaintiff repeats, reiterates, and realleges each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       275.      Plaintiff repeatedly worked Shift 1 as described above.




                                                  44
        Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 45 of 51



       276.     On each day that Plaintiff worked Shift 1, Plaintiff or the other waitress spent

substantial time doing non-tipped work.

       277.      Defendants unlawfully applied a tip credit to the non-tipped work for this period

of time and violated 29 U.S.C. § 206 until December 30, 2016, by failing to pay the federal

minimum wage.

       278.     Defendants’ unlawful application of a tip credit and subsequent violations of the

federal minimum wage requirement were willful as the term is defined 29 U.S.C. § 255.

                  AS AND FOR A FIFTH CLAIM AGAINST DEFENDANTS
                                 (by Plaintiff on her own behalf)

                                          Violation of NYLL § 652

       279.     Plaintiff repeats, reiterates, and realleges each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       280.     Plaintiff repeatedly worked Shift 1 as described above.

       281.     On each day Plaintiff worked Shift 1, she spent more than 20 percent of her shift

doing non-tipped work.

       282.      Defendants unlawfully applied a tip credit to the wages of Plaintiff in violation of

12 N.Y.C.R.R. § 146-2.2 and thereby violated NYLL § 652 by failing to pay minimum wage as

required by the state of New York.


                    AS AND FOR A SIXTH CLAIM AGAINST DEFENDANTS
              (by Plaintiff on her own behalf and on behalf of all employees similarly situated)

                                      Violation of NYLL § 652

       283.     Plaintiff repeats, reiterates, and realleges each and every allegation set forth above

with the same force and effect as if more fully set forth herein.




                                                 45
        Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 46 of 51



       284.    Defendants did not give proper written notices as required by 12 N.Y.C.R.R. §

146-2.2 and therefore unlawfully applied a tip credit to employees’ wages and violated state

minimum wage requirements by paying under minimum wage as required by New York.

                  AS AND FOR A SEVENTH CLAIM AGAINST DEFENDANTS
        (by Plaintiff on her own behalf and on behalf of all employees similarly situated)

                                    Violation of NYLL §195(1)

       285.    Plaintiff repeats, reiterates, and realleges each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       286.    Defendants failed to provide Plaintiff and other employees with written notice

containing inter alia the name of the employer and any “doing business as” names used by the

employer including GPH Management LLC, the company that owned the liquor license for

Gramercy Park Hotel operating under the trade names Rose Bar and Jade Bar, the physical

address of the employer’s main office or principal place of business, and a mailing address if

different, and the telephone number of the employer

       287.    Defendants are liable to each Plaintiff in the amount of $5,000, together with

costs and attorneys’ fees for such violations.

                   AS AND FOR A EIGHTH CLAIM AGAINST DEFENDANTS
        (by Plaintiff on her own behalf and on behalf of all employees similarly situated)

                                    Violation of NYLL §195(3)

       288.    Plaintiff repeats, reiterates, and realleges each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       289.    With each payment of wages, Defendants failed to provide Plaintiffs with an

accurate statement including, inter alia, the name of employer including GPH Management LLC




                                                 46
           Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 47 of 51



and any “doing business as” names used by the employer, address and phone number of such

employer as required by NYLL 195(3).

       290.     Defendants are liable to each Plaintiff in the amount of $5,000, together with

costs and attorneys’ fees.

                  AS AND FOR A NINTH OF ACTION AGAINST DEFENDANTS
                             (by Plaintiff on her own behalf)

                                     Violation of NYLL § 196-d

       291.     Plaintiff repeats, reiterates, and realleges each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       292.     Defendants required Plaintiff to contribute a percentage of her tips to other

employees that was not customary.

       293.     Defendants required Plaintiff to contribute a percentage of her tips to other

employees that was not reasonable.

       294.     Defendants thereby violated Section 196-d of NYLL.

                 AS AND FOR A TENTH OF ACTION AGAINST DEFENDANTS
                            (by Plaintiff on her own behalf)
                              Violation of NYLL § 196-d

       295.     Plaintiff repeats, reiterates, and realleges each and every allegation set forth above

with the same force and effect as if more fully set forth herein.

       296.     Defendants required Plaintiff to give her tips to employees whose primary duties

were non-tipped duties and were ineligible to receive tips through employer-mandated tip

sharing.

       297.     Defendants thereby violated Section 196-d of NYLL.




                                                 47
        Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 48 of 51



       WHEREFORE, Plaintiff respectfully request that this Court enter a judgment providing

the following relief:

       a) Certifying the class for causes of action one, two, three, six, seven and eight in

accordance with Rule 23 of the Federal Rules of Civil Procedure;

       b) Designating Plaintiff as Class Representatives;

       c) Designating David Kasell and Brian Lehman as Class Counsel;

       d) Entering declaratory judgment that the conduct and practices complained of herein are

and were unlawful under the IRC, FLSA and NYLL;

       e) Granting judgment in favor of Plaintiff and the Class, and against Defendants;

       f) Awarding an amount equal to the greater of $5,000 or the sum of— (1) any actual

damages sustained by the plaintiff as a proximate result of the filing of the fraudulent

information return (including any costs attributable to resolving deficiencies asserted as a result

of such filing), (2) the costs of the action, and (3) in the court’s discretion, reasonable attorneys’

fees under 26 U.S.C. § 7434(b) as well as awarding all available compensatory damages to

Plaintiff and the Class, including, inter alia, all unpaid wages, misappropriated tips, and

liquidated damages under federal and state law;

       g) Awarding five thousand dollars ($5,000.00) to Plaintiff and the Class for Defendants’

failure to provide notice detailing rates of pay and payday and five thousand dollars ($5,000.00)

to Plaintiff and the Class for Defendants’ failure to provide a paystub that lists employee’s name,

employer’s name, employer’s address and telephone number, employee’s rate or rates of pay,

employee’s gross wages, any deductions made from employee’s gross wages, any allowances

claimed as part of the minimum wage, and the employee’s net wages for each pay day;




                                                 48
        Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 49 of 51



       h) Awarding reasonable attorneys’ fees and costs incurred by Plaintiffs in filing this

action pursuant to 29 U.S.C. § 216(b) and NYLL §§ 198 and 663;

       i) Awarding pre-judgment and post-judgment interest to Plaintiffs on these damages;

       j) Awarding an automatic increase in the judgment that if any amounts of the damages

are unpaid within ninety days of the expiration of the time to appeal by fifteen percent pursuant

to NYLL § 198(4);

       k) piercing the corporate veil of corporate entities as means of imposing liability on the

dominating corporate entity as well Defendant Aby Rosen; and

       l) granting other and further legal and equitable relief as this Court deems necessary, just,

and proper.


                                        JURY DEMAND


       Plaintiff hereby demands a trial by jury of all issues so triable pursuant to Rule 38 of the

Federal Rules of Civil Procedure.



DATED: April 22, 2019



                                                                            Respectfully submitted,

                                                                                /s/ Brian Lehman
                                                                                     Brian Lehman
                                                                                 Lehman LG LLC
                                                                               244 5th Ave., B258
                                                                     New York, New York 10001
                                                                                    (724) 453-4626
                                                                  Counsel for Plaintiff Allison Ullo




                                                49
             Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 50 of 51



                                ENDNOTES TO AMENDED COMPLAINT

1
     https://rfr.com/about-rfr/rfr-hotel-group/
2
    https://tmng-al.uspto.gov/resting2/api/img/77221091/large
3

http://tsdr.uspto.gov/documentviewer?caseId=sn77221091&docId=SPE20180725161733#docIndex=6&p
age=1
4

http://tsdr.uspto.gov/documentviewer?caseId=sn77221091&docId=SPE20180725161733#docIndex=8&p
age=5
5
    https://rfr.com/about-rfr/executive-team/
6

http://tsdr.uspto.gov/documentviewer?caseId=sn77221091&docId=SPE20180725161733#docIndex=5&p
age=1
7

http://tsdr.uspto.gov/documentviewer?caseId=sn77221091&docId=SPE20180725161733#docIndex=2&p
age=1
8
    https://twitter.com/GPHhotel?lang=en
9
    https://rfr.com/about-rfr/executive-team/
10
  https://lcr-
pjr.doleta.gov/index.cfm?event=ehLCJRExternal.dspCert&doc_id=3&visa_class_id=6&id=786088
11
     https://rfr.com/about-rfr/rfr-profile/
12
     https://rfr.com/about-rfr/executive-team/
13
  https://rfr.com/about-rfr/art-real-estate/ &
https://rfr.com/rfrspace/wp-content/uploads/sites/2/2014/10/RFR_285M_Brochure_2016_V10.pdf
14
     https://rfr.com/all-assets/ & https://rfr.com/properties/property-type/hospitality/
15
     https://rfr.com/about-rfr/rfr-hotel-group/
16
     https://rfr.com/properties/property-type/office/?milestones
17
     https://rfr.com/properties/property/gramercy-park-hotel/?hospitality
18
     https://rfr.com/properties/property/gramercy-park-hotel/?hospitality
19
     https://rfr.com/properties/property/gramercy-park-hotel/?hospitality




                                                        50
            Case 1:18-cv-11281-PAE Document 34 Filed 04/24/19 Page 51 of 51




20
     https://rfr.com/about-rfr/executive-team/
21
     https://rfr.com/contact-us/
22
     https://rfr.com/properties/property/gramercy-park-hotel/?hospitality
23
     http://www.gramercyparkhotel.com/hotel/history
24
     http://www.gramercyparkhotel.com/rooms/amenities
25
     http://www.gramercyparkhotel.com/nightlife
26
     https://www.nytimes.com/2006/11/05/style/05iht-design6.3395890.html?_r=0
27
     https://www1.nyc.gov/site/fdny/business/all-certifications/per-openflames.page
28
     Available at https://www.sla.ny.gov/system/files/StateLiquorAuthority-RetailLicenseesHandbook.pdf



~All counsel of record
served by CM/ECF~




                                                      51
